Citation Nr: 1610188	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran presented testimony during a hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In April 2015 and October 2015, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 


FINDING OF FACT

Hemorrhoids were not present in service and are not otherwise related to active duty.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2011, prior to the September 2011 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Board notes that the letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination in July 2015 and an addendum opinion was obtained in November 2015 pursuant to the Board's October 2015 remand.  A review of the VA examination reports reflect that cumulatively the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination report and opinion are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

As noted above, the Board remanded this matter in October 2015.  The Board instructed the Agency of Original Jurisdiction (AOJ) to obtain an addendum examination to determine the etiology of his hemorrhoids and readjudicate the claim.  Subsequently, an addendum opinion was obtained in November 2015, and his claim was readjudicated in a November 2015 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Also, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the February 2015 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim for service connection.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

The Veteran essentially contends that his hemorrhoids were incurred in service, i.e. he had rectal bleeding since service.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service treatment records are negative for any complaints or findings of hemorrhoids or rectal bleeding.  The Veteran has indicated that he did not seek treatment during service because the bleeding was minor.   

The Veteran was afforded an examination in July 2015.  Diagnosing the Veteran with hemorrhoids, the VA examiner determined that such condition was less likely than not incurred in or caused by in-service injury, event, or illness because there was no documented evidence that he had hemorrhoids in service and separation evaluation showed rectal examination was normal.  

Having found the October 2015 examination report inadequate, the Board remanded the matter for an addendum opinion in October 2015.  Subsequently, an addendum opinion was opinion was obtained in November 2015.  Upon review of the medical records, the VA examiner opined that it was less likely as not that the Veteran's hemorrhoids were incurred during service.  Citing the 2010 examination report showing external hemorrhoids and 2015 examination report showing external rectal hemorrhoids, she noted that the presence of rectal bleeding does not indicate the presence of rectal hemorrhoids.  She added that medical literature indicates multiple common causes of rectal bleeding and there was no documentation of hemorrhoids during service or proximate to service.  

Based on the evidence of record, the Board finds that service connection for hemorrhoids is not warranted.  Although the Veteran currently has hemorrhoids, the most probative evidence of record indicates that it did not manifest in service and is not related to service.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's hemorrhoids had their onset in service or are related to service, the Board finds that the November 2015 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, and the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of her opinion and cited the relevant medical evidence, as well as medical principles.  

The Board has considered both the Veteran and wife's contentions that his current hemorrhoids are related to in-service rectal bleeding.  While they are competent with regard to any general observations of his health (i.e. rectal bleeding), as lay people, they are not competent with regard to any more detailed findings or medical conclusions (i.e. that current hemorrhoids were due to rectal bleeding in service), especially as to the complex medical opinion such as the onset and etiology of any current hemorrhoids.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  They do not have the medical expertise to make such findings.  Given the Veteran and his wife's lack of demonstrated medical expertise, the Board finds that the November 2015 VA examiner's opinion to be the most probative evidence of record as to the onset of his disability, and this opinion ultimately outweighs the Veteran and his wife's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

The Veteran has been accorded ample opportunity to present competent evidence in support of the claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (2015).   

In summary, the most probative evidence has not placed the onset of the Veteran's hemorrhoids during service or related it any other way to service.  Therefore, the claim for service connection for hemorrhoids fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Service connection for hemorrhoids is denied. 





____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


